DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 3-5, 7, and 9-11 were amended and claims 1-2 were canceled in the response filed on 1/26/2021.  Claims 3-11 are currently pending and under examination.
Withdrawn Claim Rejections
	The Applicant canceled claims 1 and 2 in the response filed on 1/26/2021.  Therefore the 35 USC 102 and 103 rejections of record (see p. 2-10 of the OA dated 11/4/2020) are withdrawn.  
Allowable Subject Matter
Claims 3-11 are allowed for the reasons set forth on p. 10-11 of the OA dated 11/4/2020. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMY C BONAPARTE/Primary Examiner, Art Unit 1622